Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of application PCT/CN2017/ 086125 filed in China on 5/26/2017, published as WO 2018/120621 on 7/5/2018.
	Currently claims 1-20 are pending.
Drawing Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The following pertinent features of the claimed invention must be shown or the feature(s) canceled from the claim(s):
In Claim 5 - the claimed feature “arranging electrodes at two opposite sides of the second substrate respectively” must be shown or the feature(s) canceled from the claim(s). Note: applicant’s specification is conflicting:
  [0053] After the liquid crystal display is irradiated with the first light source, the method further includes the step that electrodes are arranged at two short opposite sides of the second substrate 202 respectively. [which “two short opposite sides”?]
  [0054] Specifically, the electrodes are arranged between the first substrate 201 and the liquid crystal layer 203. 
Claim 5 is therefore indefinite. 
The objection to the drawings will not be held in abeyance. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Applicant is cautioned that no new matter should be introduced.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. US 2008/0252838 in view of He et al. US 2012/0129285 and Huang et al. CN 104673106.
Claim 1: Chan et al. disclose a method for manufacturing a liquid crystal display panel, comprising: 
(Fig. 2) a first substrate 21 and a second substrate 23 [0022]; 
introducing a sealing glue 24 to an edge 29 (non-display region 29 surrounding the display region 28) [0025] of the first substrate 22 and an edge (29) of the second substrate 23, 
dripping liquid crystal 27 to the second substrate 23/33, and 
coating the first substrate 22 and the second substrate 23 with a sealant 24/25 (coating a closed sealant 24 on the second substrate 23 to form a liquid crystal cell, forming a plurality of sealant blocks 25 on the metal blocks 234) [0029-0030]; 
assembling the first substrate 22 and the second substrate 23 coated with the sealant 24/25 to sandwich the liquid crystal 27 between the first substrate 22 and the second substrate 23 and form a liquid crystal display panel 20; and 
(Fig. 3) irradiating the liquid crystal display panel 30 with a first light source to cure the sealing glue 24 (UV-hardening type sealant) [0024] to form the liquid crystal display panel (the closed sealant 24 is irradiated by the UV light through the light transmitting region 301 corresponding to the closed sealant 34) [0032].  
Except
prebaking a first substrate and a second substrate; 
wherein the sealing glue has an absorption spectrum wavelength ranging from 300 to 400 nm; 
however He et al. teach
(Fig. 2) prebaking a first substrate 110 and a second substrate 120 (first substrate 110 and second substrate 120 are pre-cured) [0030]; 
Huang et al. teach
(Fig. 3) wherein the sealing glue 31/32 (photo-initiator 31/photo-excited light material 32) has an absorption spectrum wavelength ranging from 300 to 400 nm (wavelength range of 300 nm to 450 nm) [last paragraph, page 6]; 
It would have been obvious to a person with ordinary skill in the art to modify Chan's invention with He’s structure to provide improved display quality, as taught by He [Abstract]; and with Huang’s structure to provide improved reliability, as taught by Huang [top paragraph, page 3]

Claim 3: Chan et al. disclose
Huang et al. teach
(Fig. 3) wherein the sealing glue 31/32 (photo-initiator 31/photo-excited light material 32) has an absorption spectrum wavelength ranging from 300 to 340 nm (wavelength range of 300 nm to 450 nm) [last paragraph, page 6]; 
It would have been obvious to a person with ordinary skill in the art to modify Chan's invention with Huang’s structure to provide improved reliability, as taught by Huang [top paragraph, page 3]

Claim 6: Chan et al. disclose
(Fig. 2) arranging a black matrix 211 [0027] at a position on the first substrate 7 opposite to the electrodes (metal layer 234 such as a pixel electrode of the TFT layer 230) [0028]

Claims 2, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. US 2008/0252838, He et al. US 2012/0129285 and Huang et al. CN 104673106 as applied to claims 1 above, and further in view of Choo et al. US 2004/0100612.
Claim 2: Chan et al. disclose
(Fig. 3) irradiating the liquid crystal display panel 30 with a first light source to cure the sealing glue 24 (UV-hardening type sealant) [0024] to form the liquid crystal display panel (the closed sealant 24 is irradiated by the UV light) [0029-0030].  
Choo et al. teach 
(Fig. 1) [Step S400] inspecting the liquid crystal display for defects [0362].  
It would have been obvious to a person with ordinary skill in the art to modify Chan's invention with Choo’s structure to provide enhanced productivity, as taught by Choo [0026]

Claims 7, 10, 16, 19: Chan et al. disclose as above
Choo et al. teach
Claims 7, 16: (Figs. 1, 5, 6) arranging electrodes between the first substrate (CF substrate) [0076] and the liquid crystal (the common electrode 120 is formed on the color filter 110 and formed in the entire region of the color filter unit cell region 90) [0092-0094].
Claims 10, 19: (Figs. 7, 11) aligning the liquid crystal via the alignment layer 130 [0101] after the liquid crystal is connected to an electrode slice of a power supply 156b/158b/168/172b/174a [0134-0138].
It would have been obvious to a person with ordinary skill in the art to modify Chan's invention with Choo’s structure to provide enhanced productivity, as taught by Choo [0026]

Claims 4, 6, 8, 19, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. US 2008/0252838, He et al. US 2012/0129285 and Huang et al. CN 104673106 as applied to claims 1 above, and further in view of Ogawa et al. US PCT/JP15/71212 (US 2017/0255048).
Claim 4: Chan et al. disclose
(Fig. 3) irradiating the liquid crystal display panel 30 with a first light source to cure the sealing glue 24 (UV-hardening type sealant) [0024] to form the liquid crystal display panel (the closed sealant 24 is irradiated by the UV light) [0029-0030].  
Ogawa et al. teach 
Claim 4: (Fig. 3) the step of assembling the first substrate and the second substrate coated with the sealant comprises: arranging an alignment layer 4 between the first substrate 7 (two substrates 2 and 7 are bonded together by a sealing material a sealant such as an epoxy type thermosetting composition or the like disposed in the peripheral region) [0169].
Claim 6: (Fig. 3) arranging a black matrix at a position on the first substrate 7 opposite to the electrodes 21 (the color filter 6 on the first substrate 7 form a black matrix in a portion corresponding to the pixel electrode 21 of the thin film transistor) [0178].
Claim 8: (Fig. 3) the alignment layer comprising a first alignment layer 4 (upper alignment layer), and the first alignment layer 4 is being arranged between the first substrate 7 and the liquid crystal 5.  
Claim 9: (Fig. 3) the alignment layer comprising a second alignment layer 4 (lower alignment layer), and the second alignment layer 4 is being arranged between the second substrate 1 and the liquid crystal 5.
Claim 11: a dielectric coefficient anisotropy of the liquid crystal material is of negative type [0154].  
Claim 12: a dielectric coefficient anisotropy of the liquid crystal material is of positive type [0156]. 
It would have been obvious to a person with ordinary skill in the art to modify Chan's invention with Ogawa’s structure to provide improved display quality [0009]

Claims 13, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. PCT/JP15/712212 (US 2017/0255048) and Huang et al. CN 104673106.
Claim 13: Ogawa disclose a liquid crystal display panel, comprising: 
(Fig. 3) a liquid crystal layer 5; 
an alignment layer 4; a first substrate 7; and a second substrate 1, 
the second substrate 1, the liquid crystal layer 5, the alignment layer 4 and the first substrate 7 being laminated in turn [0169]; 
an edge of the first substrate and an edge of the second substrate being bonded with each other via a sealing glue (a sealant such as an epoxy type thermosetting composition or the like disposed in the peripheral region), 
except
the sealing glue having an absorption spectrum wavelength ranging from 300 to 400 nm.  
Huang et al. teach
(Fig. 3) wherein the sealing glue 31/32 (photo-initiator 31/photo-excited light material 32) has an absorption spectrum wavelength ranging from 300 to 400 nm (wavelength range of 300 nm to 450 nm) [last paragraph, page 6]; 
It would have been obvious to a person with ordinary skill in the art to modify Ogawa 's invention with Huang’s structure to provide improved reliability, as taught by Huang [top paragraph, page 3]

Claims 14-18: Ogawa et al. disclose
Claim 14: (Fig. 3) the alignment layer comprising a first alignment layer 4 (upper alignment layer), and the first alignment layer 4 is being arranged between the first substrate 7 and the liquid crystal 5.  
Claim 15: (Fig. 3) the alignment layer comprising a second alignment layer 4 (lower alignment layer), and the second alignment layer 4 is being arranged between the second substrate 1 and the liquid crystal 5.
Claim 17: a dielectric coefficient anisotropy of the liquid crystal material is of negative type [0154].  
Claim 18: a dielectric coefficient anisotropy of the liquid crystal material is of positive type [0156].  

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. PCT/JP15/712212 (US 2017/0255048) and Huang et al. CN 104673106.
Claim 20: Ogawa disclose a liquid crystal display panel, comprising: 
(Fig. 3) a first substrate 7; a second substrate 1; a liquid crystal layer 5; an alignment layer 4, 
the alignment layer 4 comprising a first alignment layer 4 (upper alignment layer) and a second alignment layer 4 (upper alignment layer); and  electrodes 21 (pixel electrodes) [0171]; 
(Fig. 3) the first substrate 7, the first alignment layer 4, the liquid crystal layer 5, the second alignment layer 4, and the second substrate 1 are laminated in turn; and 
an edge of the first substrate 7 and an edge of the second substrate 1 are bonded with each other via a sealing glue (two substrates 2 and 7 are bonded together by a sealing material a sealant such as an epoxy type thermosetting composition or the like disposed in the peripheral region) [0169], 
except
the first substrate , the electrodes and the first alignment layer are laminated in turn, 
the sealing glue has an absorption spectrum wavelength ranging from 300 to 400 nm.  
Choo et al. teach
(Figs. 1, 5, 6) the first substrate (CF substrate) [0076], the electrodes (common electrode 120 is formed on the color filter 110 and formed in the entire region of the color filter unit cell region 90) [0092-0094] and the first alignment layer are laminated in turn [Step100][Step200], 
Huang et al. teach
(Fig. 3) wherein the sealing glue 31/32 (photo-initiator 31/photo-excited light material 32) has an absorption spectrum wavelength ranging from 300 to 400 nm (wavelength range of 300 nm to 450 nm) [last paragraph, page 6]; 
It would have been obvious to a person with ordinary skill in the art to modify Ogawa 's invention with Choo’s structure to provide improved display quality, as taught by Choo [0005]; and with with Huang’s structure to provide improved reliability, as taught by Huang [top paragraph, page 3]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871